t
,         Case 0:21-cr-60016-RAR Document 1 Entered on FLSD Docket 10/23/2020 Page 1 of 6                                                                                          !
j
(                                                                                                                                                                                  j
)
ë                                                                                                                                                                                  ,
                                                                                                                                                                                   1
                                                                                                                                                                                   .
#       AO91(Rev.08/09) CriminalComplmnt                                                                                                                                           j
1                                                                                                                                                                              t
                                                                                                                                                                               .
                                                                                                                                                                               ,
p
i
)
.
ê                                                           NITED STATES ISTM CT C OURT                                                                                        t
                                                                                                                                                                               j
                                                                                              1'
                                                                                               -
                                                                                               0Tthe                                                                           t
j                                                                  Southern DistrictofFlorida                                                                                  j

(                           unitedstatesofAmerica                                               )                                                                              )
l                               V.                                                              l                                                                              l,
(                     MOISES ABRAHAM SOTELO                                                     )      CaseNo .               --                     A                         j:
2
l
                                                                                                )            .
                                                                                                                                                     t---.                     j
j                                                                                               )                                                                              jl
                                                                                                                                                                                .'
                                                                                                                                                                               ...
l   '
                      .
                      -.............
                             '' '
                                   D
                                   ..
                                    6
                                    -
                                    f.
                                     e
                                     0
                                     n
                                     ..
                                      dant          .
                                                               .......                          1                                                                              (
                                                                                                                                                                               '
                                                                                                                                                                               k
                                                                                                                                                                               l
                                                                                                                                                                               (
                                                                                                                                                                               j
                                                                                                                                                                                   '

                                                                                                                                                                                   :(
                                                                                                                                                                               .
                                                                                                                                                                               î
                                                                                                                                                                               L
                                                                    CRIM INAL COM PLAINT                                                                                       j
                                                                                                                                                                               *
                                                                         -                                                                                                     l'
                                                                                                                                                                                .
1               1.thecomplainantinthiscase,statethatthetollowingistruetothebestQfmyknowledgeandbtlief.                                                                         #
@       Onoraboutthedatets)of                                                                                                                                                  j'
@                                                       19-/18/2020 to10/:2
                                                        .                 ../2020 ---- inthecountyof                                    . . - --
                                                                                                                                                   Broward             inthe   1
                                                                                                                                                                               '
                                                                                                                                                                               4
                                                                                                                                                                               )
                                                                                                                                                                               y
                                                                                                                                                                               ,.  .
l           southern                Districtof                Florida
!                                    -
                                                                    -   -   - .. .-.-..   ,
                                                                                              thedefendantts)violated:                                                         j
                                                                                                                                                                               t
                    Codes'
                         ec/lcpn                                                                        QffenseDescri
                                                                                                                    ption                                                      j
                                                                                                                                                                               )
                                                                                                                                                                               .
        Ti
         tle18,Uni
                 tedStatesCode,                                Possessionofchildpornography.                                                                                   l
        Secti
        Ti
            ons2252(a)(
         tle 18 Uni
                      4)(B)and(b)(2)                                                                                                                                           j
                                                                                                                                                                               -
                                                                                                                                                                               r
               ,  ted States Code,                             Receiptofchild pornography                                                                                          t
        Secti
            ons2252(a)(2)and(b)(1)                                                                                                                                             t
                                                                                                                                                                               .

                                                                                                                                                                               ('
                                                                                                                                                                               .   .
                                                                                                                                                                                   r'
                                                                                                                                                                                   7
                                                                                                                                                                               j,
                                                                                                                                                                                r

                Thi
                  scrimi
                       nalcomplaintisbasedonthesefacts:                                                                                                                        j
                                                                                                                                                                               j

                                                                                                                                                                               -

                V                                                                                                                                                              t)
                    Conti
                        nuedontheattachedsheet.                                                                                                                                1
                                                                                                                                                                               -
                                                                                                                                                                               t,
                                                                                                                                   -,                                          t
                                                                                                                                                                               :
                                                                                                                                                                               .




                                                                                                                              t.omplainant'
                                                                                                                                          ssignature                           '
                                                                                                                                                                               7
                                                                                                                  1:)
                                                                                                                    .id
                                                                                                                      7!.
                                                                                                                        !7
                                                                                                                         !.
                                                                                                                          #i
                                                                                                                  .........p
                                                                                                                           (
                                                                                                                           ..
                                                                                                                            l .
                                                                                                                              -
                                                                                                                             ..
                                                                                                                              ...i
                                                                                                                                 ,#
                                                                                                                                  74
                                                                                                                                   :
                                                                                                                                   t,
                                                                                                                                    -
                                                                                                                                    .?ip1
                                                                                                                                        ;)
                                                                                                                                         !
                                                                                                                                         #k
                                                                                                                                         .pl
                                                                                                                                           s
                                                                                                                                           ip
                                                                                                                                            .
                                                                                                                                            i4
                                                                                                                                             i
                                                                                                                                             p-
                                                                                                                                              Ikd
                                                                                                                                                hi
                                                                                                                                                 -
                                                                                                                                                 4
                                                                                                                                                 :1ti
                                                                                                                                                    ,
                                                                                                                                                    r
                                                                                                                                                    1.
                                                                                                                                                     31:l
                                                                                                                                                        .
                                                                                                                                                        :
                                                                                                                                                        .7
                                                                                                                                                         .
                                                                                                                                                         !
                                                                                                                                                         .
                                                                                                                                                         E.
                                                                                                                                                          E
                                                                                                                                                          l
                                                                                                                                                          .1
                                                                                                                                                           .                   $
                                                                                                                                                                               r
                                                                                                                                                                               .
                                                                                                                                                                               j
                                                                                                                               Pri
                                                                                                                                 ntednameondtitle                              t
                                                                                                                                                                               '
        Sw orn in m y presence by                                                                                                                                              )
                                                                                                                                                                               .
                                                                                                                                                                               ).
                                                                                                                                                                               '
                                                                                                                                                                               j
                                                                                                                                                                               7
                                                                                                                                                                               2
        Date:       (:  t*3!T.
                    .- -.    n --.
                                 -                                                                      --..                       ygygeysgjyum.             ..   -.
                                                                                                                                                                               j
                                                                                                                                                                               t
                                                                                                                                                                               tF
                                                                                                                                                                               .

        City and state:        -    . .. . -   -   FortLauderdale,F1
                                                                   >(i
                                                                     #-
                                                                      #..
                                                                        --- -.
                                                                             -                   --
                                                                                                            Parti
                                                                                                                ck- M,#
                                                                                                                      NgptU-uk-ManistrateJudqe
                                                                                                                                   ri
                                                                                                                                    nteanameanatitle
                                                                                                                                                                               jS
                                                                                                                                                                               è
                                                                                                                                                                               .
                                                                                                                                                                               (
                                                                                                                                                                               è
                                                                                                                                                                               L
Case 0:21-cr-60016-RAR Document 1 Entered on FLSD Docket 10/23/2020 Page 2 of 6




                 AFFIDAVIT IN SUPPORT OF Cm M l5-AL COM PLAINT
        1,Diana Lim,beingfirstduly sworn,herebydeposeand stateastbllows:

                      INTRODUCTION AND AGENT BACKGROUND

               1am aSpecialAgentwiththeFederalBureauoflnvestigationCTB1'')andhavebeen
 soem ployed sinceJanuazy of2019.IcurrentlyserveontheViolentCrim esagainstChildrensquad

 in the FBI's M inm iField Offce. As partofthis squad,I am a participating memberof the

 lduman Traffcking and Child Exploitation Task Force. M y duties include the delection and

 neutralization ofhlzm an trafficking and child exploitation. lhave received training on the proper

 investigativeteclmiquesfortheseviolationsincludingsurveillancetechniques;interviewingmethods

 ofsubjects,witnesses,andvictims;andthepreparationandexecutionofarrest,search,andseizure
  warrants.lhaveexperiencein reviewingstillimagesandvideoscontainingsexuallyexplicitconduct

  onvariousformsofelectronicmediaincludingcom puters,digitalcameras,andwirelesstelephones,

  and Ihavediscussed and reviewed these materialswith otherlaw enforcementofficers.

                Iam a1aw enforcementoflscerwithin the lneaning ofTitle 18,United StatesCode,

  Section2510(7),andIam empoweredbylaw toconductinvestigations,execute,andsenresvarch
  warrants,and make arrestsforoffensesenumerated in Title 18 oftheUnited StatesCode,and for

  offensesagainsttheUnited States.
         3.     Theinformation setforth in thisAffidavitcom esfrom mypersonalinvolvementin

  thisinvestigation,aswellasfrom informationprovidedtomebyother1aw enforcementoftkersand

  people with knowledgeofthe case.ThisAffidavitdoesnotrepresenteveryfact1aw enforcement

  knowsaboutthisinvestigationbutissubm itted forthelim itedpurposeofestablishingprobablecause

  fortheissuanceofthecriminalcomplaintchargingM OISES ABRAHAM SOTELO (hereinafter
Case 0:21-cr-60016-RAR Document 1 Entered on FLSD Docket 10/23/2020 Page 3 of 6




  refen'edtoas(ISOTELO'')withpossessionofvisualdepictionsofchildpornography,inviolationof
  Title18,UnitedStatesCode,Sections2252(a)(4)(B)and(a)(2)andreceiptofvisualdepictionsof
  childpomographyinviolationofTitle l8,UnitedStatesCode,Sections2252(a)(2)(B).
                                      PROBABLE CAUSE

                FB1M iamiDivisionreceivedarequtstfrom FBlM irmeapolisDivision tolocateand

  inteniew an individualcunentlyresidingsouthernFloridawhowasallegedlytradingimagesofchild

  pornography on the socialm edia application,LiveM e.

                A law enforcem entofficersenzing in an undercovercapacity accessed agroup onthe
                                                                 Af#ZKM    K
  LiveM eapplicalionentitled,çkscashmoney'sFAM .''Oneofthemnrlerotlzxnoisan individualusing

  the usemame :>iper954''(hereinafterreferred to as PIPER). The undercoverofficeraccessed
  PIPER'S profile page on LiveM e thatincluded the statem entwithin the profile,i'looking forgirls

  dow n in fort lauderdale to be naughty w ith and ill give you som ething in return.hit m e up if

  interested.welcom e a1lpicsand vidsofhotgirls.''

         6.     Duringanonlineundercoverstssionon oraboutApril26,2020,PIPER respondedto

  an imageposted within theç%scashmoney'sFAM ''group byanotherm ember.Thisimagewasofa
  clothedprepubescentminor.PIPER asked thegroup form orelinks.Asam oderatorofthisgroup,

  PIPER hastheability to allow othermembersofthegroup to postlinkswhich hewould authorize

  and distributeto therestofthe mem bersofthegroup.

                OnoraboutApril23,2020,Iaw enforcementobtainedsubpoenaresultsfrom LiveM e

  that confinned the registered          em ail address for username, t1piper954,'' wms

  redbaronredgsz
               'lriilcm ail.com and was accessed by an IP addressregistered to AT& T U-verse in

  southernFlorida.A subsequentsubpoenatoAT&T U-verseresultedw'
                                                             ithsubscriberinformationfor
Case 0:21-cr-60016-RAR Document 1 Entered on FLSD Docket 10/23/2020 Page 4 of 6




  thisIP addressasM AM A NAVARETTE residing at620 North 68thTerrace, Holbrwood,Florida

  33024 with a registered emailaddressasmoe 31 ggrtàvahoo.com . Subpoenaresultsto Google,

  LLC forem ailaddressredbarolzredgsult
                                      '
                                      ctzmail.com confirm edtheaccount'srecoveryemailaddress
                                        .




  waslisted asm oe 31 99@ l
                          yahoo.com .
                 Law enforcementconductedarecordscheckforindividualsresidingat620North68th

  Terrace in Hollpvood,Florida. The records check revtaled thatan individualby the nnme of

  SOTELO wasassociated with the address.

         9.      OnOctobtr22,2020,law enforctmentoftkersmadeeontactwiththeresidentsofthe

  hom einHollywood.ltwasleam edthatSOTELO residesattheaddresswith hisparents,sisttr,and

  niece.An interview wasconductedofSOTELO attheresidtnce.SOTELO adm ittedthatheutilized

  the usem am e,%%piper954''on LiveM e. SOTELO then consented to a voluntary interview w ith law

  enforcem entatthe FBlM iamiField Office located at2030 SW 145thAvenue, M iram ar,Florida

  33027. Post-M iranda.SOTELO acknowledged his role as a moderatorforthe LiveM e group

  fçscashmoney's FAM ''and has utilized the group to doumload videos and im ages of child

  pom ography.

         10.     SO TELO adm ittedto searching hisalreadydow nloaded fileson hisphone specitically

  for videos depicting ten or eleven year old girl-on-girl child pornography videos.

  Headm itted to masturbatingwhilewatchingthesevideosin thepast.Hefurtherprovidedthatthis

  activity occurfed on hiscellularphone.

         11.     SOTELO provided consent for the search of his cellular phone w hich is an

  LG model#OSM LM-QUIOMA 97Plus.Duringaninitialpreview ofthephone,law enforcement
  identified categorized foldersofchild pom ography which included the follow ing:
Case 0:21-cr-60016-RAR Document 1 Entered on FLSD Docket 10/23/2020 Page 5 of 6




           . A videofiletitledkûimage(24).mp4''thatdepictswhatappearstobeadoglickingthe
              anusand genitalsofaprepubescentorearlypubescentm inorfemale.Thisvideois

              nine seconds in length and appears to have been downloaded on or about

              October18,2020.

              A video file located in a foldertitled tiKgkids''depicting a prepubtscentfemale

              placingadog'spenisin hermouth.Thevideo is48secondsin length.

           @ A videofileIocatedin afoldertitled'tkiddos''isdepictingadoglickingthevaginaof

              aprepubescentfemale.Thevideo isfourminutesand 22 secondsin length.

           * A videofiletitledtèVID-20180319-W A0044:'depictingwhatappearstobeatoddlcr-

               aged fem ale being anally penetrated by an adultm ale'spenis. Thisvideo isone

               minuteand 26secondsin length andappearsto havebeen downloadedon orabout

               M arch 19,2018.




                                      C O N C LU SIO N

  12.   Basedontheforegoing,Irespectfullysubm itthatthereisprobablecausetosupportthearrest

  oflM OISES ABRAIIAM SOTELO,forpossession ofvisualdepictionsofchild pornography,in
  violationofTitle 18,UnitedStatesCode,Sections2252(a)(4)(B)and(a)(2)andreceiptofvisual


                                              4
Case 0:21-cr-60016-RAR Document 1 Entered on FLSD Docket 10/23/2020 Page 6 of 6




  depictionsofchildpornographyinviolationofTitlt18,UnitedStatesCode,Sections2252(a)(2)(B).




           FURTHER SAYETH YOUR AFFIANT NAUGHT,




                                                DlA A LIM ,SpecialAgent
                                                FederalBureau oflnvestigation

  Sw orn a   subscribed before m e
  this Q     day ofOctober2020.




 H ON O RA BLE PATRICK M .H UN T
 UNITED STATES M AGISTRATE JUDGE
